Examiner’s Comments
1.	This office action is in response to the terminal disclaimer received on 5/3/2022.
	Claims 1-17 are pending and have been examined, and now allowed.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 5/3/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
3.	The terminal disclaimer filed on 5/3/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/932,488 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 7, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a position indicator tool comprising: 2a semicircular body having a first curved end, a second curved end, a first straight 3side, a second straight side, a convex exterior surface, and a concave interior surface; 4a mounting member extending from the convex exterior surface; and 5a level tool engaged by the mounting member on the convex exterior surface.
With respect to claim 13, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a method of using a position indicator tool comprising the steps 2of: 3attaching a position indicator tool comprising a semicircular body having a first 4curved end, a second curved end, a first straight side, a second straight side, a convex 5exterior surface, and a concave interior surface, a mounting member extending from the 6convex exterior surface, and a level tool engaged by the mounting member on the convex 7exterior surface to a telescoping adapter; 8positioning a distal end of the telescoping adapter on a surface; and 9determining a level indication from the level tool.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457. The examiner can normally be reached M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
5/26/2022